Exhibit 10.27.1 to 2006 10-K

PERFORMANCE UNIT AWARD

UNDER THE PROVISIONS OF

THE CONVERGYS CORPORATION

1998 LONG TERM INCENTIVE PLAN, AS AMENDED

Pursuant to the provisions of the Convergys Corporation 1998 Long Term Incentive
Plan, as amended (the “Plan”), a copy of which has been delivered to you, the
Compensation and Benefits Committee of the Board of Directors of Convergys
Corporation (the “Compensation Committee”) grants to you a performance unit
award, on and subject to the terms of the Plan (your “XXXX performance unit
award”). The following terms, conditions and restrictions shall govern your XXXX
performance unit award.

1. Earning and Payout of Award. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement, Convergys Corporation (the “Company”)
shall pay you the amount earned in accordance with the payout schedule provided
to you separately (the “Payout Schedule”) as soon as administratively
practicable following XXXX (the “Vest Date”) and the date the Compensation
Committee determines the extent to which the performance criteria has been
satisfied; provided however that, notwithstanding any other provision of this
Agreement to the contrary, to the extent necessary to preserve the available
exemption of the award under Section 162(m) of the Internal Revenue Code,
payment of the amount earned under this Agreement will be made as soon as
administratively practicable and legally permissible following the termination
of your employment.

2. Performance Criteria. You shall be entitled to receive a payment under this
Agreement based on (a) the Company’s Total Shareholder Return (“TSR”) over the
three consecutive calendar year period ending on the Vest Date (the “performance
period”) relative to the Total Shareholder Return of the peer group companies
over the performance period and (b) the Payout Schedule. For purposes of this
award, the peer group companies consist of each company (other than the Company)
that is in the S&P 500 as of the last trading day of the performance period and
was publicly traded as of the trading day immediately preceding the first day of
the performance period. The amount earned will be paid in cash as soon as
administratively practicable following the end of the performance period.

“TSR” means the rate of stock price appreciation/depreciation plus the
reinvestment of dividends and the compounding effect of dividends paid on
reinvested dividends over the term of the performance period. Stock price
appreciation/depreciation over the term of the performance period for the
Company will be determined by comparing (c) the average close price of the stock
of the Company for each trading day occurring during the calendar quarter ending
on the day immediately preceding the start of the performance period to (d) the
average close price of the stock of the Company for each trading day occurring
during the calendar quarter ending on the last day of the performance period.
Stock price appreciation/depreciation over the term of the performance period
for the peer group companies will be determined by comparing the (e) close price
of the stock of the applicable company on the trading day immediately preceding
the first day of the performance period to (f) the close price of the stock of
the applicable company on the last trading day of the performance period.

3. Forfeiture of Award.

 

  a.

Your right to receive a payout pursuant to this Agreement shall be forfeited
automatically and without further notice if you cease to be an employee of the

 

Page 1 of 4



--------------------------------------------------------------------------------

 

Company and its affiliates prior to the Vest Date for any reason other than
death, disability, retirement or involuntary termination without cause. For
purposes of this Agreement:

 

  (i) “disability” has the same meaning as in the Company’s long-term disability
plan;

 

  (ii) “retirement” means termination of employment after (I) attaining age 55
and completing at least ten years of service with the Company or any of its
subsidiaries or (II) completing at least thirty years of service with the
Company or any of its subsidiaries; and

 

  (iii) “cause” means a determination by the Company that you have been involved
in fraud, misappropriation, embezzlement, commission of a crime or an act of
moral turpitude, or have violated the Code of Business Conduct, recklessly or
willfully injured an employee, company property, business, or reputation, or
have acted recklessly in the performance of your duties.

Your right to receive a payment pursuant to this award shall be forfeited
automatically and without further notice if you cease to be an employee of the
Company and its affiliates during the year in which this award is granted to you
due to death or involuntary termination without cause.

 

  b.

If the Company determines that you engaged in any Detrimental Activity during
your employment with Convergys Corporation or during the two-year period
following the termination of such employment for any reason, (i) to the extent
that you have not yet received a payout under this award, your right to receive
a payout under this award shall be forfeited and (ii) to the extent that you
have received a payout under this award within the six-month period immediately
preceding the termination of your employment (or, if your employment terminated
by reason of your retirement or disability, within the period beginning six
months prior to your termination and ending two years following your
termination), the Company, in its sole discretion, may require you to pay back
to it the amount you received pursuant to this award. For purposes of this
Section 3b, “Detrimental Activity” shall include: (1) disclosing proprietary,
confidential or trade secret information; (2) becoming involved in any business
activity in competition with Convergys Corporation in the geographical area
where Convergys Corporation is engaged in such business activity;
(3) interfering with Convergys Corporation’s relationships with any person or
entity or attempting to divert or change any such relationship to the detriment
of Convergys Corporation or the benefit of any other person or entity;
(4) failing to disclose and assign to Convergys Corporation any ideas,
inventions, discoveries and other developments conceived by you during your
employment, whether or not during working hours, which are within the scope of
or related to Convergys Corporation’s existing or planned business activities;
(5) disparaging or acting in any manner which may damage the business of
Convergys Corporation or which would adversely affect the goodwill, reputation
or business relationships of Convergys Corporation; (6) inducing any employee of
Convergys Corporation

 

Page 2 of 4



--------------------------------------------------------------------------------

 

to terminate his or her employment relationship with Convergys Corporation; or
(7) taking or retaining without authorization any property of Convergys
Corporation. Convergys Corporation shall be entitled to set-off against any
payment called for under this paragraph any amount otherwise owed to you by the
company. Nothing in this Section is intended to supercede or otherwise affect
any Non-Disclosure and Non-Competition agreement or other employment-related
agreement between you and Convergys Corporation. References to Convergys
Corporation in this paragraph shall include all direct and indirect subsidiaries
of Convergys Corporation.

 

  c. Your right to receive payout pursuant to this award shall be forfeited to
the extent you are permitted to elect and do elect in accordance with applicable
rules and procedures to forfeit and/or surrender your rights hereunder in
exchange for a credit to an account maintained for you pursuant to a deferred
compensation plan maintained by the Company; provided however that the
provisions of paragraph 3.b. shall continue to apply to Shares issued under any
such deferred compensation plan which are attributable to such election.

4. Death, Disability, Retirement, and Involuntary Termination without Cause.

 

  a. Except as may be otherwise provided under the terms of an employment
agreement, if you cease to be an employee of the Company and its affiliates due
to death or involuntary termination without cause after the calendar year in
which this award was granted to you but before the Vest Date, your payout under
this award will be determined based on the Payout Schedule and the Company’s
level of satisfaction of the performance criteria described in Section 2 over
the period beginning XXXX and ending on the last day of the calendar year
preceding the calendar year in which your employment terminates.

 

  b. If you cease to be an employee of the Company and its affiliates due to
disability or retirement, this award will remain in effect following your
involuntary termination and through the remainder of the performance period and
you will be entitled to receive the payout earned, if any, based on the Payout
Schedule and the Company’s level of satisfaction of the performance criteria
described in Section 2 as of the Vest Date.

5. Transferability. Your right to receive a payout pursuant to this award shall
not be transferable nor assignable by you other than by will or by the laws of
descent and distribution.

6. Taxes. In connection with a payment to you pursuant to this award, the
Company will withhold or cause to be withheld from such payment such amount of
tax as may be required by law to be withheld with respect to the payment. It is
intended that this award comply with the provisions of Section 409A of the Code,
so as to prevent the inclusion in gross income of any amounts deferred hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts would otherwise actually be distributed or made available to you. This
award shall be construed, administered, and governed in a manner that effects
such intent. Any provisions that would cause any amount deferred or payable
under the award to be includible in your gross income or subject to interest or

 

Page 3 of 4



--------------------------------------------------------------------------------

penalties under Section 409A(a)(1) of the Code shall have no force and effect
unless and until amended to cause such amount to not be so includible (which
amendment may be retroactive to the extent permitted by Section 409A of the
Code).

7. No Employment Contract. Nothing contained in this Agreement shall confer upon
you any right with respect to continuance of employment by the Company or any
subsidiary, nor limit or affect in any manner the right of the Company or any
subsidiary to terminate your employment or adjust your compensation.

8. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect your rights under this
Agreement without your consent.

9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

10. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Compensation Committee acting pursuant to the Plan, as constituted from time to
time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of this award.

11. Successors and Assigns. Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, your
successors, administrators, heirs, legal representatives and assigns, and the
successors and assigns of the Company.

12. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

 

Page 4 of 4